Citation Nr: 0202265	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  95-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 1994, 
for service connection for post traumatic stress disorder 
(PTSD).  

2.  Entitlement to an effective date prior to October 11, 
1989, for an increased 30 percent rating for irritable bowel 
syndrome (IBS).  

(The issue of entitlement to an effective date earlier than 
January 12, 1998 for service connection for pancreatitis, and 
the issues of entitlement to service connection for 
gastrointestinal disability manifested by bleeding (other 
than IBS), peptic ulcer disease, and coronary artery disease 
(CAD), to include due to service-connected disability, will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota.  

A December 1994 rating decision granted service connection 
for PTSD as part and parcel of service-connected 
psychophysiological gastrointestinal reaction, also diagnosed 
as IBS, and increased the rating for the disability as a 
whole to 30 percent, effective April 1, 1994.  By a rating 
decision in April 1995, PTSD was evaluated as a separate 
disability from the psychophysiological gastrointestinal 
reaction (IBS), effective from April 1, 1994, based on clear 
and unmistakable error in a prior rating decision.  The 
increased 30 percent separate rating for IBS was also made 
effective from April 1, 1994.  In July 1996, based on clear 
and unmistakable error in a prior rating decision, the 
effective date for the 30 percent rating was changed to 
October 11, 1989.  

In a decision dated in December 1999, the Board denied the 
veteran's claims for service connection for gastrointestinal 
disability manifested by bleeding, a peptic ulcer and CAD, 
and for earlier effective dates for service connection for 
PTSD and a 30 percent rating for IBS.  The veteran duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court granted a 
joint motion for remand and to stay further proceedings, and 
vacated the Board's decision in March 2001.  A copy of the 
court order and a copy of the joint motion for remand have 
been filed in the veteran's claims folder.  This decision is 
rendered by the Board in response to the joint motion for 
remand.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for gastrointestinal 
disability manifested by bleeding, peptic ulcer disease, and 
CAD, to include due to service-connected disability, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  The issue of entitlement to an effective date 
earlier than January 12, 1998 for service connection for 
pancreatitis will also be the subject of that later decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
earlier effective dates for service connection for PTSD and 
an increased 30 percent rating for IBS has been obtained.

2.  Pursuant to a reopened claim for an increased rating for 
IBS received on December 5, 1989, VA medical records 
initially demonstrate that an increase in the veteran's IBS 
occurred on October 11, 1989.  


3.  A claim for service connection for PTSD was received on 
April 1, 1994.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 1, 
1994, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5109A, 5110, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).  

2.  The criteria for an effective date prior to October 11, 
1989, for a 30 percent rating for IBS have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  

The Board finds that VA has met its duty to notify and assist 
with regard to the veteran's earlier effective date issues 
for service connection for PTSD and for an increased rating 
for IBS.  The veteran has not indicated that there are any 
additional VA or private medical records that could be 
obtained which would be pertinent to the earlier effective 
date issues.  

The record discloses that the relevant statement of the case 
and supplemental statements of the case provided the veteran 
with the reasons and bases for the denial of his claims as 
well as the applicable legal criteria for earlier effective 
date entitlement.  These notification letters were sent to 
the veteran's latest address of 

record, and correspondence copies were mailed to the 
veteran's accredited representative at the time, the American 
Legion.  These notifications were not returned by the United 
States Postal Service as undeliverable, see Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, received 
these determinations.

Accordingly, the Board finds that all information and 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

In a September 1972 rating decision, service connection was 
granted for IBS, as a psychophysiological gastrointestinal 
reaction, evaluated as noncompensable from July 1971, and as 
10 percent disabling from August 1972.  

In January 1974, the Board denied a claim for additional 
separate service connection for an acquired nervous disorder, 
separate and apart from the already service-connected 
psychophysiological gastrointestinal reaction.  

In a February 1974 rating decision which implemented the 
Board decision, the RO&IC recharacterized the veteran's 
service-connected disability as psychophysiological 
gastrointestinal reaction (also diagnosed as irritable bowel 
syndrome).  

On December 5, 1989, the RO&IC received the veteran's 
reopened claim for an increased rating for the service-
connected disability.  Submitted with the claim were VA 
medical records, the earliest of which were dated October 11, 
1989.  These included a medical certificate dated October 11, 
1989, showing that the veteran was seen for increasing 
stomach problems, including diarrhea.  He reported having 5-
10 stools a day, described as loose to watery with mucous but 
no blood.  He indicated that he could not gain weight even 
though he ate a lot.  Physical examination was unremarkable 
except for mild epigastric tenderness.  The diagnosis was 
chronic diarrhea.  

On April 1, 1994, the RO&IC received a statement from the 
veteran wherein he complained of feeling depressed and 
stressed. 

VA psychiatric examination in December 1994 resulted in a 
diagnosis of PTSD.  

In July 1996, the RO&IC determined that the veteran's claim 
for an increased rating had, in fact, been open since the 
December 5, 1989 claim.  The RO&IC considered all of the 
evidence of record and determined that it was initially 
clinically demonstrated that the disability had been 
productive of severe impairment as of VA treatment on October 
11, 1989.  The 30 percent rating for IBS was assigned from 
this date.  

Pertinent Law and Regulation

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

Except as provided, the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The date of entitlement to an 
award of service connection is the day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise it will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  Applicable regulations provide that an 
effective date for an increase in disability compensation 
shall be the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2); see also 
38 U.S.C.A. § 5110(b)(2).

The provisions of 38 C.F.R. § 3.155(a) for informal claims 
provide that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next of friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the claim.

I.  PTSD

The veteran contends that the effective date for service 
connection for PTSD should go back to 1972, because initial 
manifestations were reported at that time.  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of April 1, 1994 is the 
earliest effective date assignable for service connection for 
PTSD.  As noted above, the Board denied additional separate 
service connection for an acquired nervous disorder in 
January 1974.  That decision is final, and the matter 
considered therein may not be reconsidered in the absence of 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104.  
The date of receipt of the veteran's original claim for 
service connection for PTSD was more than one year after his 
separation from service in July 1971.  Accordingly, the 
applicable regulation dictates that the effective date is the 
date of receipt of the claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  A claim for 
that disorder was not received until April 1994.  Even when 
an earlier date of onset is conceded, the  "later" event in 
this case is the date of receipt of the claim.

In addition, there is no evidence of record that can be 
construed as an informal claim of service connection for 
PTSD, prior to April 1, 1994.  Therefore, the preponderance 
of the evidence is against the veteran's claim for an 
effective date earlier than April 1, 1994 for the grant of 
service connection for PTSD.  38 U.S.C.A. § 5107. 

II.  IBS

The veteran contends that the increased 30 percent rating for 
IBS should be effective prior to October 11, 1989, as it had 
been productive of severe impairment for many years prior to 
that date.  

As noted, the effective date for an increased rating claim 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  As the veteran's claim for an increased 
rating for IBS was received on December 5, 1989, the Board 
can look at the evidence up to one year prior to that date to 
determine if there had been an increase in disability.  

In the preceding year, the evidence shows that on October 11, 
1989, the veteran was seen for complaint of stomach pains and 
reported a worsening of his symptoms.  The record is void of 
any evidence referable to the veteran's service-connected IBS 
for the period December 5, 1988 to October 11, 1989.  As 
such, the October 11, 1989 entry is the earliest evidence 
which supports a factual determination that an increase in 
disability had occurred.  This is the date the RO&IC assigned 
and it is in accordance with the governing law and 
regulation.  As the evidence is not in relative equipoise, 
there is no doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107.  



ORDER

Entitlement to an effective date earlier than April 1, 1994, 
for the grant of service connection for PTSD is denied.  

Entitlement to an effective date earlier than October 11, 
1989, for an increased 30 percent rating for IBS is denied.  





		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

